Citation Nr: 0733833	
Decision Date: 10/26/07    Archive Date: 11/07/07	

DOCKET NO.  06-36 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for left heel bone 
spurring. 

2.  Entitlement to service connection for right heel bone 
spurring.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant/Veteran




ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1989 to June 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
VARO in Anchorage, Alaska, which denied entitlement to the 
benefits sought.  The veteran appeared and testified before 
the Board via video conferencing in July 2007.  A transcript 
of the hearing is associated with the claims folder.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  The competent medical evidence does not establish a link 
between any current left heel bone spurring and the veteran's 
active service.

3.  The competent medical evidence does not establish a line 
between any current right heel bone spurring and the 
veteran's active service.


CONCLUSIONS OF LAW

1.  Service connection for left heel bone spurring is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 (2007).
    
2.  Service connection for right heel bone spurring is not 
warranted. 38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002& Supp. 2006); 
38 C.F.R. § § 3.159, 3.303 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In a letter dated in August 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claims of entitlement to service connection for 
foot disabilities, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced as he was 
given specific notice with respect to the elements of a basic 
service-connection claim and cannot be prejudiced by not 
receiving notice of downstream issues that are not reached by 
a denial of the underlying benefit.  Additionally, the 
veteran expressed an understanding of the evidence needed to 
substantiate his claims when he appeared before the Board in 
July 2007.  Thus, it appears that the basic fairness of the 
adjudication process is not undermined by any defect in 
notice.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice was provided prior to the appealed AOJ 
decision in keeping with Pelegrini.  Therefore, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him a physical examination, obtaining a medical 
opinion as to the etiology of his foot disabilities, and by 
affording him the opportunity to give testimony before the 
Board in July 2007.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  As such, the Board will now turn to the merits of the 
veteran's claims.

The veteran requests service connection for bone spurring in 
both heels, asserting that he experienced pain in his feet 
during service which has continued since that time.  The 
veteran credibly testified before the Board that he believes 
his foot pain began as a consequence of his work as a pilot 
in the U.S. Marine Corps, that the positioning of his feet 
during landings caused pain.  He also testified that he did 
not report his pain during service because he did not want to 
be grounded.  During the veteran's hearing, he expressed a 
desire to be service-connected for any foot disorder 
diagnosed, that he was not sure what the difference between 
plantar fasciitis and bone spurring was as he is not a 
medical professional.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

In order for service connection to be granted, there must be 
competent evidence showing:  (1) the existence of a current 
disability; (2) in service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
current disability and a disease or injury incurred or 
aggravated during active service.  Coburn v. Nicholson, 19 
Vet. App. 427 (2006); Accord Disabled American Veterans v. 
Secretary of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled American 
Veterans, supra; Coburn, supra.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and any current 
disability may be shown by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the current disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 480, 495 (1997).


Service medical records show that the veteran was seen on one 
occasion in March 1998 for a complaint of left heel pain.  
Examination revealed a full range of motion and a diagnostic 
impression was made of plantar fasciitis.  The veteran was 
prescribed an insert, was given a massage, and was provided 
with information on stretching.  The remainder of the service 
medical records is without reference to complaints or 
findings indicative of a left heel or right heel abnormality.  
This includes the report of separation examination in April 
2000, at which time the veteran denied ever having had foot 
trouble of any sort.  Clinical evaluation at that time 
revealed normal feet.  

Post-service medical evidence includes the report of a VA 
general medical examination accorded the veteran in October 
2000.  In the veteran's report of past medical history, 
notation was made of the presence of tinea pedis for years 
with some toenail involvement.  No complaints were expressed 
with regard to either heel.  The examination diagnoses 
included tinea involving the toenails, chronic tinea pedis, 
and chronic tinea cruris.  Subsequently, by rating decision 
dated in May 2001, service connection was granted for several 
disabilities, including subungual tinea involving the 
toenails with tinea pedis and tinea cruris.  

The initial documentation of the presence of a heel disorder 
was made at the time of VA outpatient consultation in 
February 2003, at which time the veteran's complaints 
included problems with numbness involving the left foot.  
Subsequent treatment and evaluation showed the presence of 
bilateral plantar fasciitis.  Treatment records do not 
include a history of pain since service.

In August 2006, the veteran was accorded an examination in 
which the examiner was asked to review the claims file and 
provide an opinion as to whether it was at least as likely as 
not that any current foot disorder was related to the one 
finding in service in 1998 of plantar fasciitis.  The 
examiner made reference to the one finding in March 1998 when 
the veteran was given a diagnosis of plantar fasciitis and 
prescribed an insert for his shoe and stretching exercises.  
Reference was made to an annual flight physical history 
report filled out by the veteran and dated several days 
before the aforementioned incident in March 1998 at which 
time the veteran denied foot problems or lameness.  
Examination at that time was negative for any abnormality of 
the feet.  The examiner stated that his review showed that 
all other flight physicals on an annual basis and visits were 
also absent for foot complaints or treatment dated from the 
first examination for flight duty through the final exit 
physical.  The examiner stated that based on a review of the 
records, it was his opinion that "an isolated episode of 
plantar fasciitis of the left foot in 1998 would not lead one 
to later develop bilateral heel spurs or continuum of plantar 
fasciitis in the absence of request for care or treatment 
records indicating foot pain over the years.  There is no 
indication of chronic foot pain listed in the service medical 
record.  Finally, plantar fasciitis is not a causal factor 
for heel spurs or any other bony abnormalities of the feet or 
ankles."  

Given the evidence as outlined above, the Board finds that 
the veteran currently has bilateral plantar fasciitis that is 
not related to the one incident reported during service.  
Although the veteran is certainly competent to report that he 
experienced pain during service and since that time, his 
opinion as to the etiology of the currently diagnosed 
disability cannot be accepted as competent medical evidence 
as he does not have any medical training.  See Locklear v. 
Nicholson, 29 Vet. App. 410 (2006) (veteran is competent to 
testify as to the presence of pain); also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (laypersons are not 
competent to offer medical opinions).  Because the veteran 
has not provided a medical opinion in support of his claims, 
the Board is bound by the medical opinion of record that 
states not only is one incident of plantar fasciitis of one 
foot not the precursor of a bone abnormality such as bone 
spurring in the heels, it is not reflective of a continuum of 
bilateral plantar fasciitis many years later.

The evidence of record shows that the veteran had no 
complaints of foot pain at discharge from service nor upon VA 
examination in 2000.  He began complaining of foot pain in 
2003, approximately three years after discharge from service, 
and is now treated for bilateral plantar fasciitis that is 
not medically related to his service.  Although the Board 
appreciates the veteran's testimony as to his belief that 
current foot pain is due to activities during service, the 
record does not support his claims as there is no evidence of 
continuity of symptomatology outside of the veteran's current 
assertions and there is no medical evidence to make a link 
between current disability and service.

Accordingly, in the absence of any competent medical evidence 
indicating a causal relationship between any current heel 
spur and/or plantar fasciitis involving either foot and the 
veteran's active service, the Board finds that the evidence 
is against the claims.  As such, service connection is denied 
for bilateral heel spurring.


ORDER

Service connection for left heel spurring is denied.

Service connection for right heel spurring is denied.  


	                        
____________________________________________
	Kristi Barlow
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


